Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 4, the structure shown in Formula (I) contains only D unit.  Furthermore note that this is a specific formula and not a general formula.  As such indicating that is has exclusively D units is not further limiting.  In claim 15, the structures (I) and (II) as shown contain D units. As such a limitation that these siloxanes have D units is not further limiting.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claims 1 to 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear from the term “obtainable” if the claimed compound is required to be prepared by this reaction or if it is only “able” to be prepared by this reaction.
	In claims 8 and 18, it is unclear what is intended by “a resin component”.  This term lacks antecedent basis.
	In claim 12, it is unclear what is intended by “an overall silicone matrix”.  This term lacks antecedent basis.
	In claim 24 it is unclear what is intended by “is complete with respect to acetoxy-siloxane/silane used”.  Specifically it is unclear what is embraced by “complete”.  For instance this could be a reaction that simply ends, a reaction that is preformed to 100% completion or a reaction that consumes all of the acetoxy and silane groups.  Also claim 11 does not contain any silane such that the acetoxysiloxane/silane is unknown.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 9, 10, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hartlein 3,639,155.
	Hartlein teaches the reaction product between a linear polydiorganosiloxane and a resinous siloxane.  This forms a moisture curable silicone.  See column 1, lines 30 and on.  
	Column 3, lines 8 and on, teaches that the polydiorganosiloxane is preferably a polydimethylsiloxane having 25 to 100 diorganosiloxane units and can be terminated with an acetoxy group.  This meets the claimed Formula (I).  While this does not specifically teach that the siloxane is end-equilibrated, note that this is a product by process type limitation that does not appear to lend any patentable distinction to the acetoxy group bearing siloxane of formula (I) since the siloxane of formula (I) is the same as that disclosed in column 3, lines 3 to 27.  
	Column 3, lines 46 and on, teach the other siloxane containing block.  As can be seen from column 6, lines 16 and on, this block is prepared by reacting a hydroxylated organosiloxane.  This differs from that claimed in that Hartlein teaches a hydroxylated reactant rather than an alkoxy containing reactant (i.e. having the OR2 groups found in Formula (III)).  Again note that the reactants in claim 1 are part of a product by process format in which it is the final product, the curable condensation compound, that is under consideration.  Since the hydroxyl groups in Hartlein et al. react with the acetoxy terminated polydiorganosiloxane in a comparable manner as the alkoxy groups in the process found in claim 1, this difference does not appear to result in a different product than that claimed.
	Note that this reaction occurs in the presence of a catalyst (column 6, line 20).  
	In other words, the claimed curable condensation compound will contain linear siloxane blocks resulting from the siloxane of Formula (I) bonded to other siloxane units resulting from Formula (II).  The polymers in Hartlein will contain linear siloxane blocks corresponding to those of Formula (I) bonded to other siloxane units corresponding to those of Formula (II) such that the claimed curable condensation compound claimed appears to be the same as that in Hartlein.
	Of particular relevance, see the curable polymer prepared in Example 1.  This reacts a hydroxyl end blocked polydimethylsiloxane.  While this differs from Formula (I), this difference is anticipated in view of the limited selection of terminal reactive groups found in column 3, lines 24 to 27, which specifically delineates an acetoxy group.
	This polydimethylsiloxane is reacted with a phenyltriethoxysilane.  Note that such a reactant is not excluded by claim 1 and is, in fact, specifically include by claim 2.  This is then reacted with a hydroxylated phenylsiloxane that will form the same siloxane block as the reactant of Formula (III).  In this manner the product by process limitations in claims 1 and 2 are anticipated.  
	For claim 3, note that the “have been neutralized” language is also a product by process limitation that applies to the reactant in claim 1.  This does not appear to result in a siloxane meeting Formula (I) that is different from that disclosed in Hartlein such that this does not appear to lend any patentable weight to the instant claims.
	For claims 4 and 5, note that the polymers in the working examples as well as the preferred embodiment in column 3, line 18, meets this requirement.
	For claim 6, see column 3, lines 50 and on, which teach various R groups found on the corresponding siloxane block.  Note that contains 50% aryl, preferably phenyl.  
	For claim 9 note that this is a process limitation that does not appear to lend any patentable distinction to the claims, as the catalyst is not required to be present in the claimed curable compound.  
	For claim 10 see the bottom of column 5 through the top of column 6 which teaches various silanes that are initially reacted with the linear polydiorganosiloxane.  This includes methyltriacetoxysilane, methyltriethoxysilane and phenyltrimethoxysilane such that these embodiments of the claim are anticipated.  
	On the other hand, while Example 1 uses phenyltriacetoxysilane, the resulting linkage will be phenyl-SiO3/2 which is the same linkage provided by phenyltri(m)ethoxy silane such that this product by process limitation is also met by Hartlein.
	For claims 25 and 26 see column 7, lines 15 and on.

Claims 7 to 9 and 11 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlein.
	For claim 7, note that the siloxane block (C) described in column 3, lines 45 and on, which corresponds to the claimed alkoxy functional polysiloxane, has at least 3 organosiloxane units which, given the fact that the R groups therein are preferably phenyl, will correspond to a molecular weight of greater than 200.  From this one having ordinary skill in the art would have found a Mw value within the claimed range to have been obvious and within routine experimentation.  See for instance column 4, lines 6 and on, which teaches that the size of this polymer block is dependent upon the method of preparation, the average size of the polydiorganosiloxane block and the mol% of the units (B). 
	For claim 8 note that column 6, lines 20 to 25, teaches a range for the hydroxyl content of the organosiloxane forming the block (B).  These groups correspond to the comparable alkoxy groups.  It is the alkoxy groups in the claimed polysiloxane (III) and the hydroxyl groups in the prior art (B) that form the comparable crosslinking with the linear polysiloxane such that values within the prior art range of .5 to 5 wt% will result in a corresponding product formed from a siloxane having alkoxy groups within the range of from 50 to 3 wt%.  
	In the alternative to that above, for claim 9, note that column 6, line 20, teaches the addition of a suitable catalyst for the condensation coupling.  The Examiner notes that the catalysts in claim 9 are extremely well known and commonly used condensation catalysts that would have been obvious to the skilled artisan.  
	For claim 11, note that this is a process claim while claim 1 and other claims addressed supra are in product by process format.  As such most aspects of this claim has been addressed already.  This claim differs from the prior art only in that it requires an alkoxy functional polysiloxane while the prior art teaches a hydroxylated organopoly-siloxane.  See column 6, line 17.  This difference, however, would have been obvious to one having ordinary skill in silicone condensation chemistry.  Specifically one would realize that Si bonded alkoxy groups, in a condensation cure mechanism, first hydrolyze to form Si-OH groups (i.e. hydroxylated organopolysiloxane) followed by condensation curing.  As such replacing a hydroxylated organosiloxane with an alkoxy organosiloxane in the process of Hartlein would have been obvious to one having ordinary skill in the art, with the expectation of obtaining useful and predictable results.  Note, for instance, that column 3, lines 22 to 27, teaches the alternative use of hydroxyl groups and alkoxy groups, albeit for a different reactant.
	For claim 12 note that the working examples use amount of each reactant within this claimed range.  While these reactants contain a hydroxylated organosiloxane rather than an alkoxy siloxane, the skilled artisan would have looked to these examples for guidance as to finding useful and optimal amounts of reactants such that an amount within the claimed range would have been obvious.
	For claim 13 see again column 6, line 20, which teaches the addition of catalyst.  On the other hand, note that acetic acid is formed in situ which will also functional as a condensation catalyst.
	For claim 14 note that this is a product by process limitation which has been addressed supra.
	For claims 15 and 16, again see column 3, lines 10 to 20.
	For claim 17 again see column 3, lines 46 and on.
	For claim 18 again see column 6, lines 23 and 24.
	For claim 19 note the rejection rationale for claim 9 as it currently applies.
	For claims 20 and 21 again see the bottom of column 5 through column 6.  
	For claims 22 and 23, note that the working examples remove acetic acid and other volatiles by reduced pressure after the reaction is open.  The skilled artisan would have found it obvious to remove such unwanted components during the reaction in an effort to remove impurities and move the reaction towards completion.
	Note that claim 24 is confusing and it is unclear what this means, but the reaction in Hartlein goes to completion such that is would appear to be a complete reaction.

Claims 1 to 7, 9, 10, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstman.
	Horstman teaches a curable condensation compound that is the reaction product of a linear organosiloxane and a siloxane resin, as found in column 21, lines 25 and on.  	In the linear organosiloxane E can be acetoxy (column 22, lines 29 and on).  Additionally, given the limited selection of q values (0, 1 or 2) the skilled artisan would have anticipated a value of 2 which corresponds to the monoacetoxy terminated siloxane of formula (I).  Note too that “n” in column 2, lines 25 and on, can be from 10 to 400 which embraces a significant portion of the “x” range and includes a specific value within the claimed “x” range (10) such that this limitation is also anticipated.  From this the linear organosiloxane found in column 21, lines 27 to 33, and further detailed in column 21, line 60, through column 22 anticipates Formula (I).
	The organosiloxane resin described in the bottom of column 22 through column 23 contains a large portion of RSiO3/2 units and meets the claimed formula (III).  Note that column 23 teaches that the resin can contain hydroxyl or OZ (alkoxy) groups.  This meets the requirement of Formula (III).  
	Column 25, lines 5 and on, teach the reaction between these two components such that resulting curable product will be the same as the claimed curable compound in claim 1.  While this does not specifically teach a catalyst in the reaction of step I), this is a process limitation that does not appear to lend patentable distinction to the claimed compound since both the prior art product and the claimed compound are the result of the reaction between formula (I) and formula (III).
	Furthermore, note that Horstman teaches that this reaction product (the result of step I) can be further reacted to provide additional crosslinking.  See step II) as found in column 21, lines 48 and on.  This step is also embraced by the claimed curable conden-sation product of claim 1.  Furthermore this step II) includes the use of an organosilane as found in column 27, lines 4 and on, which meets the limitation of claims 2 and 10.
	For claim 3, note that the “have been neutralized” language is also a product by process limitation that applies to the reactant in claim 1.  This does not appear to result in a siloxane meeting Formula (I) that is different from that disclosed in Horstman such that this does not appear to lend any patentable weight to the instant claims.
	For claims 4 and 5, note that the linear siloxane in columns 21 and 22 contains dialkyl units and the R1 groups are preferably methyl.
	For claim 6 note that R2 for the organosiloxane resin is preferably phenyl or methyl (column 23, line 17).
	For claim 7 see column 23, line 21, which teaches an Mw as claimed.
	For claim 9 note that this is a process limitation that does not appear to lend any patentable distinction to the claims, as the catalyst is not required to be present in the claimed curable compound.  
	For claims 25 and 26 see column 1, lines 20 to 30, which teaches coatings.

Claims 8, 9, 11 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Horstman.
	For claim 8, note that column 23, lines 35 and on, give molar ranges for Si-OH content, which is an alternative to the alkoxy groups in the organosiloxane resin.  This suggests to the skilled artisan, then, that one can adjust the alkoxy group content in a similar manner and by adjusting the molar content one will necessarily adjust the weight content.  From this one having ordinary skill in the art would have been motivated to adjust the weight content of the alkoxy groups present in the organosiloxane resin of Horstman in an effort to optimize the crosslinking and curing properties thereof.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	For claim 9, in the alternative to that noted above, the Examiner acknowledges that Horstman does not teach the addition of any crosslinking catalyst.  The addition of such a known and common catalyst, though, would have been obvious to the skilled artisan in an effort to expedite the reaction between the components a) and b) in Horstman.
	For claim 11, the Examiner relies on the remarks above regarding claim 1.  In addition, the Examiner notes that Horstman does not specifically teach the addition of a catalyst to promoter the crosslinking between a) and b) as disclosed therein.  The addition of a catalyst in condensation reactions is well known in the art, in an effort to expedite the reaction between components and to increase the degree of crosslinking.  As such one having ordinary skill in the art would have been motivated to add a catalyst to the reaction in Horstman, as it is prima facie obvious to add a known ingredient to a known composition for its known function. 
	For claim 12 note that column 16 teaches a wide range of molar amounts of the linear block and the resinous block that will naturally correspond to the weight ratio of the two siloxanes.  Considering the extremely wide weight range claimed, one having ordinary skill in the art would have found it obvious to select from the molar amounts disclosed by Horstman and arrive within the claimed weight ratio.  See, for instance, the amounts of linear siloxane and resinous siloxane in the working examples falls well within this claimed range.
	For claim 13, note that supra regarding adding a catalyst to the reactants in Horstman.
	For claim 14 note that supra regarding this being a product by process limitation that does not appear to lend any patentable distinction to the claims.  
	For claims 15 and 16, note again the linear siloxane in columns 21 and 22.
	For claim 17, again note the column 23, line 17, teaches that the resinous silox-ane has either phenyl or methyl groups.
	For claim 18, see that supra regarding this limitation as found in claim 8.
	For claim 19, as noted supra, these are extremely well known and common catalyst for condensation reactions in the silicone art such that the skilled artisan would have found the addition of such a catalyst to have been obvious, in an effort to expedite the reaction and move it towards completion.
	For claims 20 and 21 again note the teachings of the organosilane found on the top of column 27.
	For claims 22 and 23, the Examiner recognizes that Horstman does not teach this specific removal step but the skilled artisan would recognize that removing unwant-ed by-products from the reaction system will help purify the final product and will help expedite the reaction such that this would have been an obvious expedient in the reaction process of Horstman.
	For claim 24, while it is unclear what is intended by this claim, note that column 25, lines 46 and on, teach up to 100% reaction completion.
	
The Wick reference cited in the PTO-892 is cited as being of general interest.  This reference teaches the reaction between components of formula (I) and (III) but they form a cured product rather than a curable compound as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


Mgm
11/16/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765